        Case 1:20-cv-03893-LTS-SDA Document 62 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             6/11/2021
 Issac Dickerson,

                                Plaintiff,
                                                                 1:20-cv-03893 (LTS) (SDA)
                    -against-
                                                                 ORDER
 City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

        The parties are directed to appear for a telephone conference in this action on Monday,

June 28, 2021 at 3:00 p.m. At the scheduled time, the parties shall each separately call (888) 278-

0296 (or (214) 765-0479) and enter access code 6489745. During the conference the Court will

address the pending motions to dismiss, which remain unopposed, as well as a discovery

schedule with respect to Defendant Project Renewal.

        Plaintiff is warned that failure to appear for the conference may result in the imposition

of sanctions up to and including a recommendation to the District Judge that the pending

motions to dismiss be granted as unopposed and/or that this action be dismissed without

prejudice for failure to prosecute. See Fed. R. Civ. P. 41(b).

        The Clerk of Court is respectfully requested to mail copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               June 11, 2021

                                                     ______________________________
                                                     STEWART D. AARON
Case 1:20-cv-03893-LTS-SDA Document 62 Filed 06/11/21 Page 2 of 2




                                    United States Magistrate Judge




                                2
